Citation Nr: 0028841	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  96-10 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran serve don active duty from August 1969 to July 
1974.



The current appeal arose from a June 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

The RO denied entitlement to an increased evaluation for 
chondromalacia of the left knee then rated as 10 percent 
disabling.  

The veteran provided oral testimony before a Hearing Officer 
at the RO in July 1995, a transcript of which has been 
associated with the claims file.

In September 1996 the RO denied entitlement to service 
connection for hypertension and degenerative joint disease 
(DJD) of the right knee as secondary to the service-connected 
chondromalacia of the left knee.  

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development and adjudicative actions in 
September 1997.

In May 1999 the RO granted entitlement to service connection 
for DJD of the right knee as secondary to the service-
connected chondromalacia of the left knee with assignment of 
a 10 percent evaluation effective August 3, 1998.

In May 1999 the RO affirmed the 10 percent evaluation for 
chondromalacia of the left knee.

In November 1999 the Board remanded the case to the RO for 
further development and adjudicative actions.

In February 2000 the RO granted entitlement to an increased 
evaluation of 30 percent for chondromalacia of the left knee 
effective June 2, 1994.


In June 2000 the RO granted entitlement to service connection 
for post-traumatic stress disorder with assignment of a 30 
percent evaluation effective January 11, 2000, denied 
entitlement to service connection for diabetic neuropathy of 
the left hand, and for a skin condition of the neck and upper 
body to include small lumps and bumps as secondary to Agent 
Orange exposure.  A notice of disagreement has not been 
received with respect to the foregoing determinations.  
Accordingly, these claims are not considered part of the 
current appellate review.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

Chondromalacia of the left knee is productive of disablement 
compatible with nonunion of a tibia and fibula with loose 
motion requiring brace on the basis of additional functional 
loss due to pain or other pathology.


CONCLUSION OF LAW

The criteria for an increased evaluation of 40 percent for 
chondromalacia of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.7, 4.20, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010-5262 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses the veteran 
was treated for chondromalacia of the left knee in 1973, a 
disorder noted in later dated medical documentation.

VA conducted a special orthopedic examination of the veteran 
in September 1994.  On examination was found moderate 
crepitation associated with pain of the patella and 
tenderness behind the medial facet.  X-ray of the left knee 
was negative for any abnormalities.  The examination 
diagnosis was chondromalacia of the left knee.

The RO granted entitlement to service connection for 
chondromalacia of the left patella with assignment of a 
noncompensable evaluation when it issued a rating decision in 
November 1974.

A November 1991 VA special orthopedic examination of the 
veteran disclosed full range of motion of the left knee with 
crepitation on motion and no ligamentous laxity.  There were 
palpable osteophytes over the femur, patella, and tibia.  X-
rays showed early degenerative arthritis of the left knee.  
The examination diagnostic impression was degenerative 
arthritis of the left knee (moderate).

In December 1991 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for chondromalacia of 
the left patella.

VA conducted a periodic examination of the veteran on June 2, 
1994.  The examination report shows the veteran reported he 
injured his left knee in 1968-69 when he fell in a hole.  
Since then he had had problems with his left knee.  He 
complained of intermittent swelling until about nine months 
before when his left knee became painful mostly all the time, 
with swelling increasing and decreasing.  He complained of 
pain currently medially about the patella and also on the 
lateral side of the knee.

Examination disclosed his left knee was tender with swelling 
on the suprapatellar pouch laterally and there was some 
tenderness on the medial side of the left knee and under the 
patella area.  Range of motion was from 0 to 125 degrees.  
There was no ligamentous laxity or anterior cruciate 
ligamentous laxity.  Swelling was 2+.  There were no 
deformities.  X-rays showed calcification in and about the 
suprapatellar pouch area.  The examination diagnoses were DJD 
of the left knee; and chondrocalcinosis of the left knee, 
rule out tumor of the left knee.

Private medical records on file show the veteran underwent 
arthroscopic debridement of the left knee with removal of 
multiple loose bodies in May 1995.  Follow-up treatment 
reports show that incisions were healing without evidence of 
infection.  At the end of May there was continued 
improvement.  In late June he was ambulating with a four 
prong cane with limp on the left.

In a July 1995 letter the veteran's private physician advised 
that he had been under his care for several months 
pertinently for severe DJD.  Surgery had been performed to 
alleviate pain.

The veteran provide oral testimony before a Hearing Officer 
at the RO in July 1995, a transcript of which has been 
associated with the claims file.  His testimony was similar 
to complaints expressed referable to left knee pathology on 
previously conducted examinations.  He stated that he was a 
farmer and a police officer.  He stated that his knee had 
given way on several occasions.

VA conducted a special orthopedic examination of the veteran 
in September 1995.  He related that his previous arthroscopic 
debridement had not helped much.  He still had some popping 
and other problems in the left knee.  On examination was seen 
tenderness throughout both knees.  Range of motion of the 
left knee was from 0 to 75 degrees with crepitation.  There 
was no ligamentous laxity or deformity.  There was minimal 
swelling, negative Mcmurray and negative anterior drawer 
sign.  X-rays showed DJD.  The pertinent diagnosis was DJD of 
the left knee.

VA conducted a special orthopedic examination of the veteran 
in January 1998.  He complained of pain in and about the knee 
with stiffness mainly in the morning and on sitting in one 
position too long.  He had problems going up and down stairs.  
They never locked but they did get weak.  On examination 
range of motion was 0 to 120 degrees with varus deformity in 
both knees, left worse than right.  He had tenderness in and 
about the patella with no ligamentous laxity.  Lachmann, 
Mcmurray, and anterior drawer sign were negative.  There was 
a great deal of crepitation on motion.  The diagnosis was DJD 
of both knees, left worse than right.  

X-ray study showed moderate to severe DJD in the form of 
narrowing of the medial knee compartment as well as bony spur 
formation involving the distal femur, posterior patellar 
surface, tibial spine, and tibial plateau areas.  A small 
effusion in the suprapatellar bursa could not be ruled out.

VA conducted a special orthopedic examination of the veteran 
in January 2000.  He reported flare-ups of knee pain on a 
daily basis.  The pain was said to be constant and lasting 
all day, and to have progressively worsened.  The pain was 
aggravated by going up stairs and walking, and relieved when 
lying down and elevating the leg.  He used a cane for 
distances and had been referred for a knee brace although he 
did not have it at this time.  He reported working as a 
detective police officer.  Because of his job 
responsibilities which required getting in and out of cars, 
walking a lot, going up and down stairs, his knee pain 
prohibited him from adequately doing his job because of 
increasing pain.  He also reported activities of daily living 
with which he had difficulty.  He mentioned putting on socks 
and shoes which he related to bending of his knees.

On examination active knee range of motion was -15 degrees of 
extension and 60 degrees of flexion.  Passively there was -10 
degrees of extension and 80 degrees of flexion with pain 
beginning at about 60 degrees.  The veteran reported 
increased pain with palpation on medial and lateral aspects 
of the patella predominantly on the medial aspect.  

Osteophytes were palpable medially and tender to palpation.  
Crepitus was present.  There were 2 1/4 centimeter scars on the 
medial and lateral aspect of the knee from arthroscopic 
surgery.  There was no obvious swelling noted.  There was no 
ligamentous laxity.  Varus and valgus were neutral at 30 
degrees of flexion.  Lachmann and Mcmurray tests were 
negative.  On standing he had mild genu varus and exhibited a 
left antalgic gait pattern ambulating within the examination 
room.  Radiographic studies from January 1998 were reported.

The examiner's impressions show he recorded moderate to 
severe DJD of both knees, left greater than right, with 
decreasing range of motion on extension and flexion passively 
and actively.  It was felt that given the veteran's pain 
level and limited range of motion of his knees, the examiner 
would expect these problems would be aggravated on a job that 
required a lot of walking, and climbing stairs on a daily 
basis.  

Given his responsibilities as a detective, the examiner 
expected that his knee disability posed some problems on the 
job due to bilateral knee pain and limited range of motion.  
There was no obvious muscle atrophy and strength was normal.  
The knee scars were noticeable but not disfiguring nor should 
they prohibit his function significantly.

Additional VA treatment reports on file show the veteran was 
seen with complaints of pain, stiffness, and crepitation in 
1999.


Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2000).  Other applicable, general policy 
considerations are : interpreting reports of examinations in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2000); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2000); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2000); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2000).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

In general, all disabilities, including those arising from a 
single disease entity are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by x-ray findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Traumatic arthritis, Diagnostic Code 5010, is evaluated under 
the same rating criteria as degenerative arthritis under 
Diagnostic Code 5003.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

Under VA General Counsel opinion VAOPGCPREC 23-97; it was 
held that, when a claimant has a disability rating under 
Diagnostic Code 5257 for instability of the knee, and there 
is also x-ray evidence of arthritis and limitation of motion 
sufficient to warrant a zero percent rating under Diagnostic 
Code 5260 or 5261, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.

Under VA General Counsel opinion VAOPGCPREC 9-98 a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  See generally 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2000).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (2000).


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his left knee disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that as a result of the previous 
remands of the case to the RO for further development and 
adjudicative actions, all relevant facts have been properly 
developed to their full extent and that VA has met its duty 
to assist.  Godwin v. Derwinski, 1 Vet. App. 419 (1991); 
White v. Derwinski, 1 Vet. App. 519 (1991).  

In this regard, the veteran was given the opportunity to 
submit additional evidence.  Additional evidence was 
obtained, to include conduction of additional VA special 
orthopedic examinations.  The Board is unaware of any 
additional evidence which has not already been requested 
and/or obtained that is pertinent to the veteran's appeal.  
Accordingly, no further development is warranted.

In the case at hand, the RO has rated the veteran's 
chondromalacia of the left knee under diagnostic codes 5262 
and 5010.  Diagnostic code 5010 takes cognizance of the 
traumatic arthritis reported on x-ray of the left knee for 
which service connection has been conceded by the RO.  
Diagnostic code 5262 has been applied by analogy to rate the 
service-connected disability of the left knee.  The current 
30 percent evaluation is predicated on the basis of malunion 
of a tibia and fibula with marked knee or ankle disability.  
The maximum evaluation of 40 percent under this code requires 
nonunion of a tibia and fibula with loose motion, requiring a 
brace.  The criteria for the maximum schedular evaluation of 
40 percent have not been shown on the basis of the medical 
evidence of record.

Under diagnostic code 5257 a maximum schedular evaluation of 
30 percent may be assigned for severe recurrent subluxation 
or lateral instability of a knee.  The veteran is already 
rated as 30 percent disabled under diagnostic code 5262.  
Moreover, subluxation or lateral instability to a severe 
degree is not shown by the evidentiary record.

Under diagnostic code 5256 a 40 percent evaluation may be 
assigned for ankylosis of a knee in flexion between 10 
degrees and 20 degrees; however, ankylosis of the left knee 
has not been reported on the basis of the evidentiary record 
to date.

Under diagnostic code 5261 a 40 percent evaluation may be 
assigned for limitation of extension of a leg to 30 degrees. 
This is not shown by the evidence of record.  30 percent is 
the maximum schedular evaluation for limitation of flexion of 
a leg to 15 degree sunder diagnostic code 5260.  The veteran 
is already rated as 30 percent disabled for his left knee.

In a precedent opinion the VA general Counsel held that where 
the medical evidence shows that the veteran has arthritis of 
the knee and where the diagnostic code applicable to his 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion may be assigned if there is 
additional disability due to limitation of motion.  See 
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  

In the veteran's case at hand, diagnostic code 5262 
contemplates loose motion which liberally construed includes 
limitation of motion resulting therefrom.

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118; Diagnostic Codes 
7803, 7804, 7805;  Esteban v. Brown, 6 Vet. App. 259 (1994).

In the veteran's case at hand, the examination reports show 
nondisfiguring scars which are stated by the examiner to not 
constitute a source of impairment.  Additionally, there has 
been no evidence of poor nourishment or repeated ulceration, 
or tenderness and pain.  Accordingly, no basis exists upon 
which to predicate assignment of a separate evaluation for 
residual scarring from the 1995 arthroscopic surgery.

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

In the veteran's case at hand, as noted earlier, diagnostic 
code 5262 contemplates loose motion.  Application of the 
criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59 provides for 
assignment of the maximum schedular evaluation of 40 percent 
under diagnostic code 5262 for the service-connected 
disability of the left knee based on additional functional 
loss due to pain.  

In this regard, the Board notes that the most recent 
examination report shows the examiner acknowledged that the 
DJD was productive of pain and limitation of motion which 
were aggravated on the job in the daily environment, clearly 
reflective of functional loss due to pain and/or other 
pathology.  This was related to the walking, climbing of 
stairs, etc., on a daily basis in the course of the veteran's 
employment as a detective.


It has been held that consideration of functional loss due to 
pain is not required when the current rating is the maximum 
disability rating available for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The veteran is not in receipt of the maximum schedular 
evaluation under diagnostic code 5262 for his service-
connected chondromalacia of the left knee.  For the foregoing 
reasons, the Board finds that the evidentiary record supports 
a grant of entitlement to the maximum schedular evaluation of 
40 percent for chondromalacia of the left knee under 
diagnostic code 5262.

As to an evaluation in excess of 40 percent for the service-
connected disability of the left knee, the Board notes that 
in the absence of limitation of left leg extension to 45 
degrees, assignment of an increased evaluation of 50 percent 
under diagnostic code 5161 is not warranted.  

Also, as the Board noted earlier, ankylosis of the left knee 
has not been found on examination, thereby precluding 
assignment of an increased evaluation of 50 percent for knee 
ankylosis in flexion between 20 degrees and 45 degrees under 
diagnostic code 5256.

In view of the foregoing discussion the Board finds that the 
evidentiary record supports a grant of entitlement to an 
increased schedular evaluation of not more than 40 percent 
for chondromalacia of the left knee with application of all 
pertinent governing criteria.


Additional Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of an 
extraschedular evaluation, but denied entitlement to an 
increased evaluation on this basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or the Under Secretary for review 
for consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this regard, the 
left knee disability has not required frequent inpatient 
care.  While it does to some degree impair the veteran during 
the  course of his work, it has not been reported to markedly 
interfere with his employment such as to cause considerable 
absences or the loss of employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
chondromalacia of the left knee.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action on this question.


ORDER

Entitlement to an increased evaluation of 40 percent for 
chondromalacia of the left knee is granted, subject to the 
governing criteria applicable to the payment of monetary 
benefits.



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals



 

